Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga et al. US10202817 in view of Almdahl et al. US7389817.
Regarding independent claims 1 and 17, Arteaga discloses, in Figures 1-2 and 7,
A fluid management device (ram BOP 10) and a method (Fig. 7), comprising:
providing a seal (Fig. 9-10; ram assembly 18/200 with packer assembly 320) comprising:
first sealing elements (Fig. 7 and 9-10; longer inserts 324; col. 5:36-52 inserts of different sizes in which interior inserts 330 may have a smaller length than that of inserts 324) extending radially inward towards a central axis of the fluid management device, and
second sealing elements (Fig. 7 and 9-10; shorter interior inserts 330; col. 5:36-52 inserts of different sizes in which interior inserts 330 may have a smaller length than that of inserts 324) extending radially inward towards the central axis, the first and second sealing 
moving pistons (pistons 30) coupled to the seal and movable to an activated position to adjust/adjusting the seal to an activated state in which:
the first sealing elements contact each other within the opening between the first and second pipes and seal against a first inner portion of the first pipe and a second inner portion of the second pipe to close the opening between the first and second pipes (Fig. 7),
the second sealing elements seal against a first outer portion of the first pipe and a second outer portion of the second pipe to close the opening around the first and second pipes (Fig. 7), and
a closed state of the opening prevents the well bore fluid from exiting the wellbore through the opening (Fig. 7).
While Arteaga discloses piston bonnet assemblies/housings 24 for multiple pistons 30 for actuating the seal, Arteaga does not specifically disclose a single piston for actuating the seal.
Almdahl teaches, in Figures 2-3, a lower housing 2 with a ram-actuation assembly comprising a single annular piston 23, rotational hinges 20-21, translation beam 8, piston rod 9, lower closing chamber 30, and upper opening chamber 29, in which the ram-actuation assembly actuates rams 6 for the purpose of providing additional mechanical advantage during sealing in comparison to a conventional linear system which is in reference to pistons that are horizontally-aligned as shown in prior art Figure 1 and to eliminate the need for a locking/wedge-lock system (Almdahl; col. 4:15-21 “significant advantage”, “providing considerable mechanical advantage”; col. 3:20-30 eliminate the need for a locking/wedge-lock system).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piston housing and the ram-actuation assembly (multiple 

Regarding claims 2 and 18, modified Arteaga teaches the invention substantially as claimed as described above, and moving the piston and wherein the piston is further movable to a deactivated position to adjust the seal, coupled to the piston, to a deactivated state in which the first and second sealing elements are radially spaced from the first and second pipes to expose the opening (Arteaga; Fig. 1).

Regarding claim 3, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the first and second sealing elements are circumferentially spaced from each other in the deactivated state of the seal (Arteaga; Fig. 1).

Regarding claim 4, modified Arteaga teaches the invention substantially as claimed as described above, and further comprising a housing (Almdahl; lower housing 2) that contains the piston.



Regarding claim 6, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the housing and the piston together define a deactivation chamber that is expandable hydraulically to move the piston in a downhole direction to the deactivated position (Almdahl; upper opening chamber 29).

Regarding claim 7, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the activation and deactivation chambers are expandable with hydraulic oil (Almdahl; col. 4:42 hydraulic conduits of lower housing 2).

Regarding claim 8, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the housing defines an annular region that surrounds the first and second pipes below the opening of the seal and that is in fluid communication with the wellbore fluid (Arteaga; Fig. 1; lower/downhole portion of bore 14).

Regarding claim 9, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the seal is configured to seal the annular region in the activated state and to expose the annular region in the deactivated state (Arteaga; Fig. 1; lower/downhole portion of bore 14).

Regarding claims 10 and 19, modified Arteaga teaches the invention substantially as claimed as described above, and wherein the first sealing elements are radially longer than the 

Regarding claim 11, modified Arteaga teaches the invention substantially as claimed as described above, but is silent regarding the material of the first and second sealing elements and does not specifically teach wherein the first and second sealing elements comprise rubber.
Artega teaches elastomeric body 222 that comprises a rubber/elastomer for the purpose of providing durable sealing capabilities (Arteaga; Fig. 5; elastomeric body 222; col. 4:10-12 rubber).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the material of the first and second sealing elements as taught by modified Arteaga to be a rubber/elastomer as taught by Artega for the purpose of providing durable sealing capabilities (Arteaga; Fig. 5; elastomeric body 222; col. 4:10-12 rubber).

Regarding claim 16, modified Arteaga teaches the invention substantially as claimed as described above, and further comprising a closing element (Arteaga; Fig. 2; upper body 210) that supports the seal atop the piston.

Allowable Subject Matter
Claims 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Reistle et al. US3554278 teaches, in Figures 1 and 3, a pipe alignment apparatus for running dual pipe strings.
The U.S. patent document Jones US3955622 teaches, in Figure 2, a method for orienting a pair of drill strings in a BOP.
The U.S. patent document Cox et al. US4215747 teaches, in Figures 2-4, a dual string BOP.
The U.S. patent document Nance US5013005 teaches, in Figures 2-4, a BOP for dual tubing with control lines.
The U.S. patent document Dallas US6510900 teaches, in Figure 1, a seal assembly for dual string coil tubing injection.
The U.S. patent document Elsayed et al. US8899338 teaches, in Figures 5-10, a dual-throated BOP for a wireline and a tubular string.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	04/26/21